Citation Nr: 0419040	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  92-05 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation benefits for a genitourinary 
disorder pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The appellant had active service from December 1950 to 
January 1951 and from August 1954 to August 1956.  

This appeal was initially before the Board of Veterans' 
Appeals (Board) from a rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case was previously remanded by the Board for further 
development.  A prior Board decision dated December 1999 was 
vacated by the United States Court of Appeals for Veterans 
Claims (Court), in a November 2001 decision, and returned to 
the Board.  This case was then remanded for additional 
development.  The case has now been returned to the VA for 
appellate review.  


FINDINGS OF FACT

1. In September, the appellant underwent a cystoscopy and 
urethral dilatation, at a VA medical facility due to 
complaints of hematuria.   

2.  In October 1990 he was treated at a VA facility for 
rectal bleeding.

2.  The treatment rendered at a VA medical facility in 
September 1990 and October 1990 did not result in any 
additional disability.  


CONCLUSION OF LAW

The criteria for entitlement to compensation for a 
genitourinary disorder under 38 U.S.C.A. § 1151 have not been 
met. 38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

In this regard, the appellant was notified of the VCAA, what 
evidence was needed to establish his claim, and what evidence 
the VA would obtain in several letters, most recently in a 
letter dated September 2002, and in the statement of the case 
dated January 1992, and numerous supplemental statements of 
the case, to include most recently in January 2004, and as 
well several Board remands.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran received several 
examinations during the course of this appeal, dated April 
1991, May 1998, December 1998, and March 2003.  All pertinet 
available records have been obtained and associated with the 
claims folder and were reviewed by the VA examiner in March 
2003.  

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA.  Also, the VA has not specifically 
notified the veteran to submit evidence in his possession 
pertient to his claim.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  All 
identified pertinent evidence has been obtained.  Therefore, 
under the circumstances, the Board finds that any error in 
the implementation of the VCAA is deemed to be harmless 
error.  As such, the Board finds that the VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal as to that issue poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Factual Background

The appellant contends that as a result of a surgical 
procedure for urethral stricture, which was performed by VA 
in 1990, he suffers from incontinence and urinary frequency.  
He claims entitlement to benefits under 38 U.S.C.A. § 1151 
for his urinary problems.

The veteran received treatment at a VA outpatient clinic from 
1987 to 1990 for several problems including urinary complaint 
and prostatitis, and hematuria.  In September 1990, he 
underwent a cystoscopy with urethral dilatation for hematuria 
at a VA medical facility.  The diagnosis was urethral 
stricture.  There was no indication of complications during 
this procedure.  In October 1990 he was seen for rectal 
bleeding.  In October 1991 he was referred to the genito-
urinary clinic.  A December 1991 treatment record notes that 
he underwent dilatation of the urethral stricture.  It was 
also noted that he reported suffering from urinary 
incontinence, post-void dribbling, and delayed ejaculation.  
He further reported that initiation of voiding was slow and 
urine stream was weak.  Examination showed the penis, testes, 
and cords to be unremarkable.  The prostate was moderately 
enlarged.  The impression was prostatic hypertrophy and 
history of urethral stricture.

A VA treatment note dated in January 1992 again indicates 
that the appellant was having symptoms of prostatitis.  A 
subsequent treatment record, also dated in January 1992, 
indicates that his symptoms improved with medication, but 
that he was still having post-voiding incontinence.

The private medical evidence of record includes, in relevant 
part, a treatment note dated in June 1991, which indicates 
that the appellant had difficulty starting and stopping flow 
and that examination of the prostate showed "[p]rostate 2X 
[and] nodular tender[ness]." The impression was rule out 
cancer.  He was referred to urology.  A July 1991 treatment 
note indicates that he failed to keep his urology 
appointment.

The report of a VA examination dated April 1991 is of record.  
It indicates that the veteran noted sharp pains in his 
"private area" since dilation of his uretheral stricture in 
September 1990.  Subsequently the veteran continued to 
receive treatment at VA facilities.

A report of a VA examination, dated in May 1998, indicates 
that the appellant reported that after his surgical procedure 
in 1990, his urine "came out too fast."  He reported 
suffering from incontinence at times with cough or motion.  
He also reported delayed ejaculation.  The impression was 
retrograde ejaculation of undetermined etiology and benign 
prostatic hypotrophy.  The examiner stated that the 
appellant's "current urological disorder [was] not definitely 
related to the medical treatment afforded to him in 1990, 
which included cystoscopy and dilatation."

An addendum to the above-mentioned examination report, dated 
in December 1998, notes that a review of the medical records 
indicates that there was no evidence that the appellant had 
incontinence or any disability that could result in 
incontinence. His main complaint was retrograde ejaculation.  
There was nothing to indicate that this would have followed 
the surgical procedure performed at the VA.

A hearing was held at the RO In February 1999.  At that time 
the veteran provided testimony describing the difficulties he 
experienced following the VA treatment in September and 
October 1990.  A transcript of the hearing is of record

The veteran received a further VA examination in March 2003.  
The report of that examination indicates that the examiner 
reviewed the extensive history of the veteran.  He noted that 
the veteran reported that he was diagnosed in 1997 with 
prostate cancer, and had first been treated for recurrent 
prostatitis in May 1989, and was treated for this condition 
through June 1999.  In 1990, he underwent an intravenous 
urogram which showed minimal prostatic hypertrophy.  On 
September 20, 1990, the veteran was diagnosed with a urethral 
stricture and was reportedly voiding without difficulty.  
"On October 4, 1990, he underwent a dilation of the anterior 
urethral stricture."  On October 29, 1990, he reported to 
the public health service, with a clear yellow urinalysis.  

On December 26, 1991, the veteran reported continued problems 
with incontinence and dribbling after voiding.  He also 
complained of having problems with delayed ejaculation with 
intercourse, and pelvic pain.  On examination at that time, 
his prostate was shown to be enlarged.  On January 2, 1992, 
examination indicated symptoms of recurrence of the 
prostatitis and also noted a nodule on digital rectal 
examination.  On January 16, 1922, the symptoms of 
prostatitis improved with medication.  A June 6, 1996 
urinalysis showed 2+ blood in urine.  Review of the 
laboratory studies indicated repeated urinalysis with no 
bacterial development in the urinalysis or in the culture, 
and sensitivity specimens that were obtained, but there was 
recurrence of blood in the urine intermittently.  

On February 16, 1992, the veteran had prostate-specific 
antigen level of 10.5.  On May 26, 1998, the urinalysis 
showed trace leukocyte and elevation in white blood cells.  
On May 13, 1997, a private physician biopsy  of both lobes of 
the prostate were positive for adenocarcinoma.  The examiner 
also noted the veteran's other readings for prostate specific 
antigen.

The VA examiner noted that the veteran was negative for 
recurrent urinary tract infections.  He was positive for 
hematuria intermittently, and negative for acute nephritis.  
The veteran indicated that he had undergone no surgery, and 
received no hormone treatment based on recommendation of his 
physician due to the invasiveness and extensiveness of his 
prostate cancer.  No frequency of dilations were noted.  No 
drainage procedures.  No invasive or noninvasive procedures 
were scheduled on an annual basis.  

The veteran reported that he stays close to home due to 
incontinence.  He reported that he wets his pants on average 
two times a day.  Erectile dysfunction was persistent.  He 
was unable to perform vaginal penetration.  Rectal pain 
persisted as well as pelvic pain intermittently.  He was 
negative for endocrinological disorders, neurological 
disorders, recurrent infections, and as well psychological 
disorders.  He was not utilizing any medication, pumps, on 
injections at that time.  He was unable to obtain an 
erection.

Upon examination, no testicular atrophy was noted.  Penis was 
flaccid.  The examiner was unable to palpate the spermatic 
cords.  Negative for rectal fistulas.  The veteran was noted 
to have prostate cancer with residual urinary incontinence, 
chronic pelvic pain, and chronic low back pain.  Rectal 
examination found the prostate irregular in shape, firm on 
the right lobe, boggy on the left lobe.  There was pain on 
palpation of both lobes, approximately 4+ in size.  Blood 
testing was within normal limits except for PSA of 56.  The 
examiner diagnosed the veteran with chronic prostatitis with 
chronic pelvic pain, prostate cancer with pelvic pain, back 
pain urinary incontinence and dribbling, and erectile 
dysfunction.

The examiner indicated that is was his opinion that it was 
not at least as likely as not that the VA treatment the 
veteran underwent in September 1990 for prostatitis and the 
cystoscopy resulted in the veteran's prostate cancer.  The 
examiner further indicated that the veteran's prostate cancer 
was not as least as likely as not a coincidental result of 
the above treatment.  The examiner further indicated that the 
continuation of the residual urinary incontinence, pelvic 
pain, chronic back pain, and the erectile dysfunction were 
progressions of the condition of prostate cancer, and not a 
result of the procedures the veteran underwent while under VA 
treatment in September 1990.  The examiner noted that, based 
on the review of the veteran's claims file, elevation of the 
prostate specific antigen of 10.5 in February 1990 suggested 
the presence of prostate cancer's early onset.

Analysis

Under the relevant provisions of 38 U.S.C.A. § 1151, it is 
stipulated that, where any veteran shall have suffered an 
injury, or an aggravation of an injury, as the result of 
hospitalization, medical, or surgical treatment, awarded 
under any of the laws administered by the Secretary (of VA), 
and not the result of such veteran's own willful misconduct, 
and such injury or aggravation results in additional 
disability to such veteran, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation was service connected. 38 U.S.C.A. § 1151 (West 
1991).

The regulation which implements this statutory benefit 
provides, in pertinent part, that, in determining whether 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease of 
injury. 

The regulation further provides that compensation is not 
payable for "the continuance or natural progress" of disease 
or injuries for which the VA care was authorized.  38 C.F.R. 
§ 3.358(b)(2) (2003).

Moreover, a determination that "additional disability" was 
caused by VA treatment requires evidence that any increase in 
disability is "not merely coincidental" with the treatment, 
but "actually the result" thereof, and the regulation 
cautions that "[t]he mere fact that aggravation occurred" 
does not prove causation. 38 C.F.R. § 3.358(c)(1), (2).

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected. 38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2002). 

38 U.S.C.A. § 1151 has been amended, and the amended statute 
indicates that a showing of negligence or fault is necessary 
for entitlement to compensation for claims filed on or after 
October 1, 1997.  However, for claims filed prior to October 
1, 1997, as here, a claimant is not required to show fault or 
negligence in medical treatment.  See generally Brown v. 
Gardner, 513 U.S. 115 (1994). 


Analysis

The veteran underwent a cystoscopy in September 1990 at a VA 
facility.  The clinical records contain no indication of 
complications.  Following this procedure the veteran 
experienced incontinence, post-void dribbling, and delayed 
ejaculation, which have persisted up to the present.  In 
October 1990 he was treated for rectal bleeding.  The 
evidence also shows that during this time period he was being 
treated for prostatitis and was diagnosed with prostate 
cancer reportedly in 1997.  

Furthermore following a review of all the evidence in March 
2003, a VA examiner opined that that the continuation of the 
veteran's residual urinary incontinence, pelvic pain, chronic 
back pain, and the erectile dysfunction were progressions of 
the condition of prostate cancer, which was not related to 
the September 1990 treatment.  There is no medical evidence 
of record which contradicts this opinion.  Also, there is no 
medical evidence of any significant pertinent pathology 
recorded during treatment by the VA in October 1990. 

Accordingly, the Board finds that the treatment rendered at a 
VA facility in September and October 1990 did not result in 
any additional disability and entitlement to compensation 
benefits for a genitourinary disorder pursuant to 38 U.S.C.A. 
§ 1151 is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to compensation benefits for a genitourinary 
disorder pursuant to 38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



